A sustainable EU policy for the High North (debate)
The next item is the report by Mr Gahler, on behalf of the Committee on Foreign Affairs, on a sustainable EU policy for the High North.
Mr President, Commissioner, ladies and gentlemen, representatives of our Arctic neighbours who are following this debate, in my capacity as rapporteur, I am particularly pleased to be able to present to you today the result of over a year's work, carried out in cooperation with the shadow rapporteurs, other colleagues in the EU Arctic Forum, and numerous experts and representatives, some of them from the Artic region itself.
We have achieved a broad consensus and believe that we have formulated a sustainable policy on the High North. The report analyses the new significance of the Arctic region and describes how the EU's policy in relation to our northern neighbours should be organised from the point of view of the European Parliament. My guiding principle here is the offer of cooperation with the states and institutions of our neighbours in the High North.
We are aware of the bilateral and multilateral cooperation already taking place with the Arctic states. Quite apart from the issues relating to the Arctic, Norway and Iceland are already closely involved in the European Economic Area and in cooperation under Schengen. The EU is already an ad hoc observer in the Arctic Council, but I would like to make it clear that I believe it desirable that the EU should be given permanent observer status. This is particularly the case because almost all policy areas of relevance to the region have been brought within the Community sphere in part at least. This offer of cooperation is formulated in this way because we, the EU, cannot take action or initiate any activity in the Arctic in our own right. We are largely dependent on the willingness of the immediately adjacent territories to cooperate with us.
In this report, I also focused on the human dimension. In pursuing each individual area of common policy, all those involved must never lose sight of the fact that the concerns of those living in the Arctic must be given due consideration. I am referring to the indigenous peoples in the countries, whose way of life and livelihoods follow the principle of sustainability, as well as for the other people living there.
We accept that these inhabitants of the Arctic region wish to develop their habitat; in other words, they do not want to see a conservation order placed on the area as it currently stands, turning it into something like a national park. That is why we are working with the partners to ensure that intervention in the ecosystem and in natural habitats always follows the highest possible conservationist principles. The EU is an attractive cooperative partner for Arctic states because we have played a pioneering role in the relevant policy areas, such as protection of the environment and the combating of climate change. Thus, the question of whether or not the world's largest internal market pursues an ambitious environmental policy makes a vital difference for this region.
The EU is also an attractive cooperative partner because we are obvious customers for the commodities provided by the Arctic - not just oil and gas, but also rare ores, for example. We should follow the good examples provided here, for example, in the cooperation between Norway and Russia in the Shtokman Field in the Barents Sea. The highest Norwegian environmental standards are applied here as the partners cooperate in extracting these mineral resources. I hope that the same will apply to the cooperative agreement reached between Russia and BP in recent weeks for exploration in the Arctic Sea. In future, our monitoring satellites will provide valuable support, both in the environmental sector and in the opening up of new shipping routes, such as the Northeast Passage. Cooperation in this area will make it possible to shorten shipping routes to Southeast Asia, for example. For the EU, which accounts for about 40% of the world's commercial fleet, this is an important factor, particularly from a financial perspective.
Our Framework Programme for Research offers valuable support for further scientific cooperation between the various Polar institutes in their research stations in the Arctic. Our neighbours in the High North know the EU to be a competent cooperative partner. However, there is room for improvement when it comes to the formulation, coordination and implementation of our policies. Improvement could be achieved by bringing together the responsible areas within the Commission under the Directorate-General for Maritime Affairs and Fisheries and by establishing an appropriate body in the EEAS. In addition, an Arctic information centre to gather and evaluate all the relevant information would also further improve our database. The development of a circumpolar cofinancing and programming mechanism involving all the partners in the High North would also be an important instrument for better, more efficient cooperation in respect of research and development.
I am confident that this draft policy document will provide better guidelines for a comprehensive and successful Arctic policy in the EU that will also benefit our northern neighbours.
Member of the Commission. - Mr President, early last year, Vice-President/High Representative Ashton took the initiative of proposing a debate on the Arctic region. The plenary debate has helped us to receive your views and to illustrate the importance we attach to Arctic cooperation as part of the external relations of the European Union.
We engage with the Arctic region on many levels. Firstly, both the Union and Member States have active research policies in the region. Secondly, we pursue solid environmental and maritime policies. Thirdly, our diplomacy in the fight against climate change addresses the core origin of Arctic transformations. And fourthly, we continue to take action in favour of indigenous peoples worldwide, including those living in the Arctic.
While we acknowledge that our dialogue with all circumpolar Arctic indigenous peoples could be improved, 2010 has witnessed the beginning of a fruitful and wider process of interaction, which we will certainly pursue in the years to come.
When dealing with access to the Arctic and the exploitation of its resources, we must live up to our reputation as a responsible consumer of raw materials and energy resources, adhering to the highest safety and environmental standards. In parallel, we will firmly seek fair treatment of our interests, including those of our companies.
We are pleased to see that these areas are covered by Parliament's High North report, along with valuable proposals on how to proceed in the future. This report is an important contribution to the gradual building of the European Union's Arctic policy, and I would like to thank Michael Gahler for taking this initiative forward.
The initiative is particularly praiseworthy, as the rapporteur and several other MEPs facilitated an interesting dialogue with Arctic third parties and civil society, in which we participated actively. The various perspectives are present in the final report, demonstrating the European Union's commitment to listen to, and work with, all Arctic stakeholders.
We are now opening a new phase in the development of EU Arctic policy. Parliament's report will become the third pillar of its basic architecture, following the 2008 Commission communication and the 2009 Council conclusions. These three texts are consistent and offer a responsible and positive message to the Arctic partner countries and the people living across the region. We seek to promote a safer, sustainable Arctic. We respect the international agreements and arrangements, and would like to cooperate in their development and enhancement.
In particular, I would like to acknowledge the Norwegian-Russian delimitation agreement on the Barents Sea, which was signed last year, as a reference point for long-term peaceful cooperation in the overall circumpolar Arctic region.
The European Union would like to see a reinforced and efficient Arctic Council, in which key decisions on the future of the region are agreed and implemented. We would like to participate in the Arctic Council as a permanent observer to share our solid experience in international regional cooperation, and we are particularly grateful for Parliament's endorsement of this endeavour.
The High North report will give the European External Action Service and the Commission a robust stimulus in our external action concerning the Arctic region. I believe that its messages and approach are timely and appropriate.
Parliament's High North report will also inform our own progress report on EU Arctic policy, which the Council has asked us to deliver later this year. Our reporting will be addressed to both institutions, Council and Parliament, and we hope that it will be to your joint satisfaction.
Mr President, ladies and gentlemen, I should firstly like to thank Mr Gahler for his carefully prepared report. I am genuinely pleased that the European Union's policy towards the High North is one of those areas to which the European Union has turned in relatively good time. Significantly rich resources - around a quarter of the world's unexplored oil and gas resources, biogenetic and fish resources, minerals - may be found in the Arctic. It also offers new maritime transport opportunities. Melting of the ice cap has resulted in a shipping route to the countries of Asia that is about 40% shorter. The potential of the Arctic is impressive. That is why it must be husbanded responsibly. Both irresponsible exploitation of resources and ill-considered transport flows can have serious ecological consequences. At the same time, it has to be recognised that using the riches of the Arctic can open new possibilities for resolving not only energy problems, but also raw material and food-related problems. There is stiff competition between the world's great powers over who is to have the lion's share in managing and exploiting these resources. Although approximately 3.7 million people live in the Arctic, representing several tens of indigenous peoples, it can nevertheless be regarded to a certain extent as belonging to the world in common. For the time being, the United Nations has not confirmed privileges for any nation in the Arctic and, hopefully, will not do so in the future. That is precisely why our policy must be responsible. The European Union must develop a specific, coordinated strategy for all spheres associated with the High North, and agree the funding for that policy and the sources of that funding. Climate change, the welfare and development of the local population, and energy security issues must also be taken into account. In order to implement that policy, permanent observer status on the Arctic Council would be important. Although we have no direct sea frontiers with the Arctic, the European Union can become a leader in exploring the region in respect of both its resources and new shipping routes, and in securing a high standard of environmental safety. Thank you.
Mr President, to begin with, my sincere thanks go to the rapporteur, Mr Gahler, for his constructive cooperation. Certainly the best acknowledgement of this came from Commissioner Füle, when he said that this report would become the third pillar of EU Arctic policy.
It is not any wonder that Arctic policy is becoming central to international policy, since, just as the Member who spoke before me said, the Arctic region has a third of the world's as yet undiscovered natural resources: minerals, gas and oil. Climate change and competition for these natural resources are issues that are connected, but what is really driving the trend is obviously the global economy. Fortunately, developments in the Arctic region have been steady and based on a willingness to cooperate.
In the future, Arctic policy will be a test of whether together, we can increase stability or, on the other hand, cause new conflicts. It is important that natural resources are exploited responsibly and carefully in order to avoid the 'gold rush' phenomenon and catastrophes of the sort that occurred in the Gulf of Mexico.
It is important that we have a balanced report and the message that the Arctic Council should be reinforced and that the European Union will be more robustly involved there in its capacity as observer. We should not just barge our way in, however, but exercise diplomacy, negotiate, engage in sound political cooperation and, above all, be at the forefront when it comes to assessing environmental impact. I think that it is excellent that the report mentions the importance of an Arctic Information Centre and also states that the University of Lapland in Rovaniemi, Finland, would be a good place to locate it.
Mr President, I wish to express my sincere thanks to the rapporteur, Mr Gahler, as well as all the shadow rapporteurs. We think that we have worked excellently together and it is important that the owninitiative report is adopted and that a proposal is made based on it.
The report argues strongly in favour of heavy future investment allowing people in the Arctic region to survive there, and investment in conditions of employment, transport and the environment. I also think that the view it takes regarding the need to recognise the position of the indigenous nations, especially the Sami, is of particular importance. The Sami are Europe's only indigenous people and the EU, that is the Commission, Parliament and the Council, must cooperate equally with them.
The report also acknowledges the status of the Arctic Council, which Commissioner Füle even said the EU was willing to reinforce. I was, however, really quite disappointed with Commissioner Füle's appraisal that cooperation in the Arctic region was progressing gradually. Of course, the EU must show drive, and there must be investment and a desire to step up cooperation in the Arctic. That must not be allowed to progress only gradually, almost as if we were only using one hand: it must be one of the priorities.
Finally, I want to say that I am also pleased that there is to be investment in research into the Arctic region, and that the report mentions the University of Lapland as a possible centre for this. The University of Lapland deserves praise for being the only university, the only agency, that has really worked to ensure that such a centre would be established, and has devoted much time and effort to this.
on behalf of the Verts/ALE Group. - Mr President, firstly, I would like to express my gratitude and give my sincerest congratulations and compliments to the rapporteur and fellow shadow rapporteurs for their good cooperation and understanding. I would also like to thank my fellow Green Members for their cooperation and contribution.
We can finally say that we have come up with a decent document allowing us, the European Union, to proceed in a fairly reasonable manner, taking into account all the interests of all stakeholders. Even though the Greens justifiably think that we should be even more radical, we are still glad that this report takes our worries and concerns into account, such as the proposals we made to the rapporteur concerning the fact that scientific data clearly demonstrates that the Arctic ecosystem is currently going through massive climate-related changes and that this situation requires a precautionary and scientifically robust approach to be taken to any future development in the Arctic.
That is why we called for further scientific studies, within the framework of a multilateral agreement to be completed, to inform international understanding and decision making for the Arctic ecosystem before any further major development goes ahead. We thank the other groups for accepting that. This is an example of how to put things in a congenial form for our wide range of different constituencies. There are some sceptics in this room who have stated that the Arctic region does not deserve our attention, but it does, particularly with Iceland likely to become the 28th member of the EU.
The Arctic is 'cool'. This is not because of climate change and the consequent warming up of the normally cold High North. The Arctic is also 'cool' because of the lucrative possibilities emerging on the horizon, even though they bring with them very complex and difficult problems. That is why I think politicians who tackle these problems in a responsible and politically subtle manner are 'cool' politicians, as are those of us who will vote for Mr Gahler's report today.
Mr President, the Arctic is definitely changing. The most obvious results of these changes are the possibility of establishing new transportation and trade routes, and the possibility, which is already clearly in view, of exploiting natural resources and extracting oil and gas. World reactions to these changes are chaotic. On the one hand, we have the very constructive Norwegian-Russian delimitation agreement on the Barents Sea, while on the other, we also have the Russians attempting to pursue a policy of faits accomplis. I think there is a huge role to be played here by the European Union and the international community. We give encouragement for this in the report, and it has been expressed well there. The second matter to which we have drawn attention is the necessity of achieving a guarantee of equal, non-discriminatory access to transportation routes. Neither regulatory nor financial considerations should be an obstacle in this equal access to routes. This has all been expressed well in the report. Therefore, we will be pleased to endorse the report in the vote.
Mr President, many thanks to Mr Gahler for his report. It is clear, also from this report, that there is enormous interest in the natural resources of the Arctic region. As a result of climate change, oil and gas and other resources can be extracted increasingly easily. The issue of making better use of shipping routes has already been discussed.
The logical consequence of this is that pollution will increase in the region. Industrial development - in particular, through the extraction of oil and gas, the expansion of commercial fishing and increased shipping traffic - will all necessarily lead to the disturbance, or perhaps even destruction, of this highly sensitive ecosystem, with devastating consequences.
Unfortunately, this report deals in generalities and does not contain any effective strategies for combating these dangers. A point that is not mentioned is the fact that the EU is not alone in recognising the increased geostrategic significance of the Arctic. The bordering states of Russia and NATO members USA, Canada, Denmark and Norway have already begun militarising the Arctic region and intend to protect their interests there.
Climate change has led to this situation in the Arctic. We need to prevent the catastrophic progress of this change, something that can only be achieved through a rapid changeover to renewable energy sources. However, this strategy takes a diametrically opposite approach.
We, the Confederal Group of the European United Left - Nordic Green Left, demand that the Arctic should not be allowed to become the next geopolitical hotspot. In common with numerous environmental organisations, we are calling for a moratorium on new oil extraction projects in the Arctic. A treaty needs to be agreed - similar to the Treaty on the Antarctic - that prohibits the extraction of mineral resources in the region. Last but not least, we are calling for the immediate demilitarisation of the region and therefore for the establishment of the Arctic as a demilitarised zone.
Because my group and I are unable to support the results of the own-initiative report presented here, the GUE/NGL has submitted an alternative report.
(The speaker agreed to take a blue card question under Rule 149(8))
(FI) Mr President, I would like to ask how the representative of the Confederal Group of the European United Left - Nordic Green Left thinks it possible that we could achieve some sort of moratorium when none of the actors or countries in the region wants one. How would the indigenous peoples view it if the European Union were to tell them what to do from above? Parliament has already committed one sin, the ban on the sale of seal products, which has angered them a good deal. Why should we annoy them even more? Now it is diplomacy and cooperation that are needed.
(DE) Mr President, I am not in favour of that and, of course, it is not possible to impose this from above. The question remains, however: Who was consulted? Which states are involved? Which indigenous peoples are affected? Was there any consultation with the people who may benefit from the situation, or with those who may lose their livelihood? I think that further dialogue is needed. The talks held so far are not enough. We need to try to keep this dialogue as broad as possible, also consulting with wider sections of society, possibly including the indigenous peoples in particular.
Mr President, first of all, I would like to express my deep appreciation for the sterling work done by rapporteur Gahler.
The Arctic is of strategic importance, especially now that the warming of the Arctic region seems to have opened up opportunities for transport and resource extraction there. It is also an area where the environment is very fragile, especially as a result of pollution from Europe, North America, Russia and China. The fact that national claims to the Arctic are not always clear is a complicating factor. Although the EU will not have access to the Arctic coastline before the accession of Iceland, the EU does have Member States in the Arctic region.
I therefore support an EU strategy for the Arctic regions which will position the EU squarely alongside the other major powers, in particular Russia, which is clearly bent on exploiting this region economically. If the economic activities intensify over the coming years, then it will be important that we ensure a proper balance between the environment and economics and, in doing so, that we involve the local population. Securing an observer status for the EU in the Arctic Council would be a good step in the right direction.
(DE) Mr President, as we know, the Arctic's untold mineral resources have made the area the subject of heated dispute. It is estimated that 90 billion barrels of oil alone lie untapped under the ice. Inevitably, there is a certain feeling of unease that British Petroleum of all companies, having caused the oil catastrophe in the Gulf of Mexico last year, is now to be allowed to extract resources in this sensitive natural environment, where conditions are far more extreme than in the Gulf.
After all, the fact is that the Arctic region already provides the final resting place for the world's mercury emissions. Nonetheless, in view of the global demand for energy, it is probably unrealistic to expect a decision to be taken to forego the Arctic's oil resources. It is to be hoped that the European Union, in its role in the Arctic Council, will ensure that better safety standards are put in place, so that the Arctic's wildlife does not suffer a similar horrific fate to that in the Gulf of Mexico in the wake of the recent oil disaster.
In addition, from the EU's perspective, the Arctic is also of essential importance for the development of new world trade routes. If it were indeed possible to open up a new shipping route between Europe, Asia and North America, this would immediately circumvent piracy in Somalia, while also saving the EU a lot of money because the Atalanta Mission would no longer be necessary. Of course, this is to assume that the indigenous Inuit populations would not be driven to similarly desperate measures such as piracy as a result of losing their livelihoods. This is something that needs to be kept in mind both when planning shipping routes and when drilling for oil.
(PL) Mr President, I too, of course, would like to thank Mr Gahler for his very good draft resolution and his fruitful cooperation.
For me, the most important matter during work on this report was the increased significance given to research into and monitoring of environment change, because the information gained is crucial in making political and economic decisions. It looks as if economic matters like fisheries, transport and natural resources are the main object of the European Union's interest. This is a pity, because there is no doubt that science allows us to assess what influence economic changes have on the environment in the region. An influence which is significantly greater than in other regions. What exactly is this influence? Only the experts can tell us.
Unfortunately, the openness of research in the Arctic is being increasingly restricted by the states which have access to the Arctic Ocean. Even in areas covered by international conventions and treaties, in the last two or three years, there has been a significant reduction in freedom of activity and research, often under the pretence of protecting the environment. Climatic and oceanic processes in the Arctic have a significant effect on climate and environment change, so freedom of research is extremely important for understanding what is going on, not only in the Arctic itself, but more importantly here, where we are. Furthermore, the work which has already been completed on these issues by scientists from countries outside the Arctic and the money which has been spent entitle us to make our voice heard on matters concerning the northern polar region.
Mr President, I should like to thank Mr Gahler for his very careful and detailed report, and indeed for his willingness to compromise. However, I fear that we have produced the proverbial Christmas tree - albeit it post-Christmas - of wishes, and of wishes that obscure the main political point.
Our previous debates on Arctic policy in this Chamber provoked, indeed, the Commission communication. We insisted very clearly then on the protection of the fragile Arctic environment in a coherent way - on protection of this last wilderness, which is now an environmental flashpoint.
There seems to have been a very subtle shift - an undertow - in our thinking, towards security: security of energy supply and security to use resources. This has been confirmed by the agreement this weekend between Rosneft and BP - BP of Deepwater.
As the Commission and other commentators have persistently pointed out, there are many, many regulatory gaps in the Arctic. The EU's environmental footprint there is not light.
The regulation is piecemeal and unfocused. The field is open to multinational companies. We could do better. We previously said we wanted to do better. We wanted a more coherent approach. I wonder what has changed, and I think our citizens might ask what has changed.
Mr President, I, too, congratulate Michael Gahler on a well-balanced, excellent report. Despite the challenging nature of the environment in the Arctic, the rising price of oil has stimulated international interest in drilling in that zone. We all know that oil was first produced in 1968 from Prudhoe Bay on the Alaskan North Slope, but many areas of the Arctic have not yet been explored.
A 2008 US geological survey estimated that areas north of the Arctic Circle have 90 billion barrels of undiscovered oil - technically recoverable oil - and 44 billion barrels of natural gas liquids. Now this represents between 13% and 20% of all undiscovered oil in the world. Needless to say, the recovery of so much oil will have a dramatic impact on the Arctic and may cause ecological disasters on a global scale, so I think we have to ask ourselves whether it is wise to embark on such a project at a time of determined efforts to sever our dependency on fossil fuels and to aim ultimately for a CO2-free society.
(DA) Mr President, for some reason, reading the Commission's communication on the Arctic makes me think of a cat licking its lips at the prospect of a saucer of cream. Global warming and the melting of the ice at the North Pole are certainly opening up new opportunities: natural resources, oil, fish, shipping and so on. We have heard all about this. However, I think it is important for the EU not to get too excited, as it does not have any coastline along the Arctic Ocean. As a Dane, it strikes me as rather pathetic that Denmark is being used as one of the justifications for the EU's Arctic connections. The fact of the matter is that Denmark's only connection to the Arctic is via Greenland, which, in a referendum 26 years ago, decided to leave the European Union.
Likewise, the EU should not expect too much in relation to Iceland, either. The decision on Iceland's membership must be taken by the Icelandic people alone, without pressure from the EU. There is absolutely nothing to indicate that there is a majority in favour of EU membership there.
Thus, instead of seeing ourselves as a potential Arctic power, the EU should perhaps recognise its geographic location and instead work to attain good neighbourly relations with the countries that are actually situated in the Arctic. This includes our friends in the western Nordic countries, Norway, Iceland, Greenland and the Faroe Islands. It should be the job of the European Parliament, in particular, to ensure this.
(FI) Mr President, this is an important issue, and because Finland is situated in the north, I am familiar with these matters. For once, I can agree with my Finnish fellow Members that they in Lapland and at the University of Lapland in Rovaniemi know about these things. I also agree about the position of the indigenous peoples.
I will vote in favour of this report, although my biggest criticism is targeted at the climate change claims, according to which we should have an agreement based, as it were, on the views of the EU. Emissions trading in the EU has failed completely. In 2008, it was revealed that there had been abuses, VAT swindles and many other scams to the tune of EUR 5 billion. Furthermore, these have grown steadily in number. Emissions trading simply does not work; it is harmful. To take its place, we need a system of specific emissions, as there is with vehicles, where one can measure who is doing the emitting and what is being emitted, and not engage in an international trade in indulgence where people buy the right to pollute. This is an important matter.
The Arctic issue is also important, though I am not very sure how it will progress when I consider the recent action taken by the EU. The things that the EU touches do not necessarily go ahead. The Danish Member spoke here sensibly about the regions which are there. They are regions with sovereign rights, which they may exercise to take decisions on their own matters.
(RO) Mr President, I would first of all like to congratulate my colleague, Michael Gahler, for the excellent report he presented. This report encourages the Council and Commission to outline a specific EU Arctic policy, while highlighting that Iceland's possible accession to the European Union would turn the Union into one of the Arctic's coastal entities.
As this Parliament's rapporteur for Iceland, I would like to stress that this country has Arctic priorities compatible with the European Union. These are strengthening the Arctic Council's political and administrative role, followed by ensuring the region's sustainable development and, lastly, I would like to remind you about supporting the indigenous populations' rights. The fact as well that both Iceland and the European Union are currently in the process of devising an Arctic strategy may provide an opportunity to coordinate both policies, among other reasons, with regard to the European Union's application for permanent observer status in the Arctic Council.
I wish to conclude by saying that the European Union can obviously contribute to effective multilateral governance in the High North. I would also like to tell Mr Søndergaard that I listened very closely to what he said about the majority in Iceland. I believe that we are facing a lengthy process which could go through numerous changes. In my view, we are in the position to encourage a responsible pre-accession process and a mainly balanced debate in this country about the European Union.
(LT) Mr President, I would like to offer my compliments to my fellow Member, Mr Gahler, who, despite coming from southern Germany, has demonstrated a remarkable knowledge and love of the Arctic and the High North. Some colleagues have said that countries should deal with problems that arise individually and that there is no need for so much coordination here. I categorically reject this opinion. It is precisely the European Union, which has the greatest experience of how to work together and really go into unchartered territory, which should play a very important role in this region. It is, after all, clear - either confrontation, an uncertain scramble and conflicts, or peaceful cooperation and a region that could be an example to other countries around the world. One other dimension - profit, or economic benefits, or the environment and conservation. I believe that the European Union, which always led the way in the fight against climate change, must continue to place more emphasis on the second dimension when harmonising both approaches.
(GA) Mr President, the Arctic area is changing significantly as a result of climate change, with ice and snow melting. New shipping routes are opening up, fishing grounds are available and there are more and better opportunities for viable oil and gas exploration.
The EU is playing an active role in Arctic issues. For example, the EU is a major contributor to research and development funding via the Seventh Framework Programme for Research and Development. The European Parliament is actively involved in ongoing dialogue with elected representatives from the Arctic through the Standing Committee of Parliamentarians of the Arctic region, and as chairman of the SINEEA delegation, I represent the European Parliament on this important body.
In September, Parliament hosted the biannual meeting of the standing committee for the first time. The conference was a great success, which enabled the European Parliament to deepen and to strengthen its relationship with the Arctic nations.
(HU) Mr President, I do not speak as a Member living at the Arctic Circle either; I only wish to warn everyone that the North Pole does not only hold economic heritage and energy heritage, but it is also one of the greatest examples of our natural heritage. It is therefore very important that the companies that are going to conduct explorations and drillings in that area do not go there with the profit-mongering mindset of the gold diggers of old, but instead with the sense of European responsibility that took shape by the 20th and early 21st century. Let us not forget that work there will have to be performed under extremely harsh weather conditions and through the use of new technologies. It is of the utmost importance that we do not make concessions in this, and that we apply rules, standards and requirements to these companies, which enable the technical management of this issue at the most up-to-date technological standard, while financial funds should be available to prevent any kind of natural disaster, such as the one we have seen in the case of Deep Horizon. It is extremely important to stick to the proper order: Planet, people and product ...
planet, people and product. The product in this case is, of course, the gas and oil reserve. Thank you very much for your attention and congratulations to the rapporteur.
(DE) Mr President, Commissioner, ladies and gentlemen, I would also like to thank the rapporteur, Mr Gahler, and all the shadow rapporteurs. It is quite true to say that Europe needs to adapt continuously to new realities and to deal with changes in the balance of political power. In relation to Arctic policy, this means: we must understand that the Arctic states wish to develop the region themselves, but that they are open to cooperation. They are not interested in new treaties, but want to see existing regulatory treaties being developed further.
Climate change and new shipping routes do not solely entail risks, but can also offer opportunities. In relation to the Arctic, this means the EU has an opportunity for greater cooperation and development. After all, no one can combat the effects of climate change on their own, just as no one can develop the potential of the Arctic region on their own. In addition, the European Union has a sustained interest in the safe development ...
(The President cut off the speaker)
(FI) Mr President, the riches of the Arctic are not just its huge energy resources and new shipping lanes, but also its indigenous peoples. It is not an Arctic museum, but home to three and a half million people. That is why they need to be listened to. No one has the right to rape and plunder that region.
In the future, we will obviously see a lot of mines, industry and ships there, and with them a growing threat of environmental disasters. We need to prepare for these responsibly. It is a challenging task there to salvage nature, which is especially vulnerable in the region.
New research at the University of Lapland shows that, surprisingly, the EU already has a lot of power in the Arctic region. That is why it should be more active and responsible. It should invest in the region financially and tangibly. This will also depend on Iceland's possible future membership. I, too, think that the University of Lapland in Rovaniemi is the best place for an Arctic Information Centre.
(FI) Mr President, Commissioner, firstly, I wish to congratulate the rapporteur for producing an excellent, balanced report. The global interest in northern regions has increased a good deal in the past few years, reaching new levels, as has been said. Consequently, it is vitally important that the European Union also takes an active role in this and, furthermore, actively endeavours to acquire a role as a permanent observer in the Arctic Council.
As has already been mentioned, these regions have enormous potential, as regards their natural resources, for example. We need a bold vision and cooperation, but also financial investment, so that the people who live in the region can sustainably exploit what it may have to offer.
Like many of my fellow Members, I am also very pleased that the report makes special mention of an Arctic Information Centre, the skills and expertise of the University of Lapland and the excellent facilities that exist there.
(LV) Mr President, I have no doubt that the subject we are discussing today is very significant, and as I see it, this century will witness a struggle - between nations, between governments - to gain benefits from the Arctic. In this respect, then, I approve of our discussing such a question today. On what do I base such a conclusion? We observe that China is even now building an icebreaker. We observe that a whole string of nations that do not border on northern seas want to become members of the Arctic Council, and I am pleased that the European Union is and will become such. There are two aspects, however. The first, to my mind, is that I would recommend that the Commission takes care, in the days to come, that the region does not become militarised, for already ...
(DA) Mr President, this report contains fine words on climate concerns and environmental considerations, but in reality, it is about the EU's hunt for resources in the Arctic. It talks about the expected quantities of oil, gas, minerals, forests and fish that the EU will be able to exploit in the near future. It states that the EU has large areas of land in Sweden and Finland, but does not mention that these are Swedish and Finnish areas. It also claims that the Union has exclusive competences with regard to the conservation of marine biological resources. I am not sure that the Greenlandic, Russian and Canadian Inuits would agree with that.
Just because the Arctic is sparsely populated does not mean that anyone can go there and help themselves. The area cannot support mass tourism, overfishing and the plundering of raw materials on a massive scale. The Arctic is an extremely sensitive area with a tradition of cooperation, and the majority of the Arctic countries are simply not members of the EU. In fact, Greenland actively withdrew from the EU, as Mr Søndergaard just mentioned.
(SV) Madam President, I would like to thank Mr Gahler for an excellent initiative and an excellent report. I think it is well-balanced and takes into consideration those who want to exploit natural resources as well as those who are seriously concerned about the impact on the climate.
I believe that the best form of protection for the Arctic would be a global climate agreement, but in the meantime, we must draw up more short-term solutions in order to limit the warming of the Arctic. I would like to see the European Parliament acknowledge that emissions of carbon black are contributing, to a large extent, to the warming of the Arctic. I would therefore like to call on the Commission to make the necessary amendments to the directive on national emission ceilings for certain pollutants to also include carbon black emissions.
(EL) Madam President, I agree with numerous fellow Members, especially Mrs Herczog and Mr Repo, who referred to the environmental importance of this area and the importance of protecting the rights of nationals. This is a virgin area a long way away. However, there are people living there, people with a culture. The environment in this area is extremely important. It is a crucial area in terms of combating and adapting to climate change. I am truly saddened when I see the European Union participating in this race to see who will be the first to exploit the oil reserves in this area, now that the ice is melting. The fact that others are doing so does not justify our doing the same. Our voice must always express our values and we must always take action to protect these resources and achieve a low carbon economy.
(CS) Madam President, there are three main issues arising in relation to the Arctic. The first is the issue of energy, and there has been talk here of oil and gas, and in the future, there will be methane as well, since there are about 300 years worth of reserves of usable methane in the permafrost. EU bodies have, in the meantime, not looked into this issue in any way.
The second issue is transport. The opening up of the northern route shortens the journey to the Far East. From Hamburg to Seoul will take 21 days. If this possibility is taken into account, it will greatly reduce costs, and contribute to closer contacts between the two regions.
The third issue is the environment, because the exploitation of energy resources and greater transport volumes will bring a series of environmental risks to this region. In my opinion, it would be good to draw up a plan ...
(The President cut off the speaker)
(LT) Madam President, I would like to offer my congratulations to the rapporteur, Mr Gahler, on initiating a very important and necessary European Parliament report on the High North and on responding to the European Commission's recommendation for the formulation of an EU Arctic policy with very specific and all-embracing proposals: from the inclusion of local inhabitants in the dialogue and stability and security in the region to future projects, environmental dimensions and climate change. A fifth of the world's undiscovered resources lie in precisely this region. Reckless competition for access to the Arctic's natural resources is most undesirable, but real. It is therefore important to broaden the dialogue so that the Arctic region does not become the arena of a competitive struggle among countries and oil companies, the victims of which would, above all, be local inhabitants and the particularly sensitive Arctic ecosystem. The report states that in the Arctic region, where the effects of climate change are especially visible, drilling projects will increase over time. I therefore believe that it is right and particularly important to note that an environmental impact assessment ...
Madam President, I think it is good that the European Union is developing policies and strategies for broad regions such as the Baltic, the Danube and my own region, the Atlantic, and today discussing the High North.
But in dealing with the High North, it is important that we are seen to be diplomatic, not didactic; cooperative, not coercive; and explorative, not exploitive. Because of the importance of the indigenous people, they must be given primacy of consideration, and there are companies and countries out there which are casting their greedy eyes on the North now because of its resources in terms of fossil fuels, fish and - probably - maritime transport possibilities. The European Union, because of its treaties and because of its raison d'être, is not in a position to strike the balance.
One other point I would make is this: I am a member of the Delegation for relations with Canada, and we could also establish a collegial approach with Canada and like-minded countries to ensure fair play for the High North, and particularly the indigenous people.
(DE) Madam President, the plundering of commodities, strategic interests, climate change and, not least, increasing tourism are driving this sensitive ecosystem to the brink of destruction. However, the ecosystem of the High North is relatively self-sustaining and therefore extremely sensitive. For this reason, it is important to strike a balance between exploitation, on the one hand, and maximum protection for this sensitive system, on the other. However, this cannot be achieved without imposing restrictions on the extraction of commodities and the methods used in this extraction, as well as stricter rules for tourism and commercial shipping.
News that major mineral oil company BP and the Russian state-run enterprise Rosneft have drawn up joint plans for extracting oil and gas would not seem to point in the direction of the prudent extraction of commodities - quite the opposite in fact!
It is therefore clear that the protection of the Arctic is an issue that goes beyond individual national strategic and economic interests and must be a central concern for the EU.
(FI) Madam President, I wish to thank the rapporteur, Mr Gahler, and the shadow rapporteurs, for an excellent, diverse report, which raises various issues in a balanced way. These include the Arctic region's potential, its vast natural resources, the raw materials and energy resources, and the new traffic lanes and tourism, but also, at the same time, the vulnerability of the delicate Arctic environment, and the rights of its indigenous peoples. In the north, we need to behave very responsibly indeed, and to have a good Arctic strategy.
I also agree with my fellow Finnish Members who have expressed their satisfaction with the report, in that it has positively taken account of the initiative of the University of Lapland to establish an EU Arctic Information Centre on its premises. I look forward to the Commission's report on Arctic policy, as promised by Mr Füle.
Member of the Commission. - Madam President, this has indeed been an interesting debate showing how many important subjects are covered by Arctic cooperation, and how varied are the sensitivities in our society when discussing the Arctic's future. Let me address five specific issues raised in this morning's discussion.
Firstly, the Arctic Information Centre. Both the Commission communication of 2008 and the Council conclusions of 2009 ask the Commission to explore the possibility of establishing a new Arctic Information Centre. We are thoroughly examining the various possibilities in the European Union, including the centre in Rovaniemi, Finland (Lapland) and, above all, the role of this possible centre.
Secondly, the European Union is the only Arctic stakeholder to have recognised upfront that, as an industrialised entity, it is responsible, along with other industrialised areas, for the changes happening in the Arctic. The Commission communication gives priority to environmental protection, and the prominence of this point was maintained in the Council conclusions of 2009.
Thirdly, we are proud of our Sami EU citizens, and we are proud of the different provisions in the EU treaties and in the EU regional policy addressing the Sami people. Our cross-border cooperation and European instrument for democracy and human rights programmes are supporting the Sami people of north-west Russia and other indigenous peoples of the Barents region.
Fourthly, the European Union and Member States are a leading force for Arctic research in the world, and we are proud of it. This area has been mentioned in the framework programme. Altogether, through the fifth, sixth and seventh framework programmes, the European Union is investing EUR 200 million in this field. However, trying to be the prominent and unilateral leader in overall Arctic politics and policies, while not being an Arctic coastal entity, will not be a wise policy to pursue.
Fifthly, the Commission adopted in 2010 a communication on offshore drilling, which should guide our actions across the world, including the Arctic region. It promotes a cautious approach that we will also apply in the Arctic. This is totally in line with the EU principles of protecting the Arctic and firmly asking for the highest environmental standards.
Mr President, honourable Members, the Parliament's High North report gives a comprehensive overview of the European Union's activities, responsibilities and interests in the Arctic region. It also consolidates the EU's balanced approach to the Arctic, combining its protection and its sustainable development. We are convinced that this is within our reach and that the European Union will become an unavoidable and positive reference for Arctic circumpolar cooperation.
Madam President, I would also like to thank all the speakers. Commissioner, when I referred to a policy in relation to our neighbours in the High North, I did not wish to imply that you were engaging in a dispute over authority with Baroness Ashton. I just wanted to clarify that.
Almost all the speeches we have heard have made one thing clear: the challenge confronting us is to demonstrate through our policy that different interests and activities are reconcilable or must be made reconcilable.
I believe that this can be seen in microcosm in Norway, for example: they catch fish, they drill for oil and gas, they practise the highest environmental standards on land and sea and they develop their northernmost regions for the people who live there. If we can apply this principle to the region as a whole through cooperation with local communities, then we will become a role model for other sensitive regions. What has changed in the political reality is the fact that we do not believe that we can compel people to comply with our wishes, but that we must accept the challenge of achieving all our goals at the same time: we need a high standard in environmental protection, a clamp-down on climate change, a sustainable fisheries policy, secure shipping route development and acceptable development for local communities. If we try to work together to set these targets and then to achieve them, then we really will achieve something important in cooperation with our partners for the benefit of the region and ourselves.
Once again, I would like to thank all the shadow rapporteurs in particular. I look forward to further debate on the basis of this report. The vote should not mark the end of this issue.
The debate is closed.
The vote will take place later.